Citation Nr: 0534460	
Decision Date: 12/21/05    Archive Date: 12/30/05	

DOCKET NO.  02-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.   

2.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Pittsburgh, Pennsylvania, that denied entitlement to the 
benefits sought.  

The case has been advanced on the Board's docket for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2005).  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.  

2.  The veteran is shown as likely as not to have basal cell 
carcinoma attributable to his active service.  

3.  Diverticulitis was not shown during active service and 
was not first documented following his service discharge.  
There is no competent medical evidence attributing any 
current diverticulitis to the veteran's active service in 
World War II.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for basal cell carcinoma are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

2.  Diverticulitis was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to notify and assist claimants with regard 
to an appeal.  VA has a duty to notify a claimant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant himself is expected to provide.  In what could be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); 38 U.S.C.A. § 5103A.  See also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  A review of the evidence 
of record shows the veteran was informed of the VCAA by 
letter dated in February 2001.  He was issued a statement of 
the case with regard to diverticulitis in February 2001 and a 
statement of the case with regard to basal cell carcinoma in 
January 2002.  He was again informed of the VCAA by 
communication dated in May 2003.  The case was remanded by 
the Board in March 2004 in part so that compliance with the 
VCAA might be accorded.  The veteran was sent a communication 
dated March 9, 2004, in which he was told what evidence 
should be submitted showing that service connection was in 
order for basal cell carcinoma and diverticulitis.  He was 
informed what evidence had already been received and he was 
told how VA would help him obtain evidence for his appeal.  
He was specifically told that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of any Federal department or agency.  

With regard to the claim for service connection for basal 
cell carcinoma, the Board finds it unnecessary to further 
address the applicability of the VCAA to the claim for 
service connection for the disorder in view of the favorable 
disposition reached herein.  The Board notes that the veteran 
was accorded a special examination by VA in May 2004.  With 
regard to the claim for service connection for 
diverticulosis, the case was remanded by the Board in 
March 2004 in order that a special examination might be 
conducted.  This was accomplished in May 2004.  An attempt 
was made by VA to locate the veteran's personnel records, but 
the August 2005 supplemental statement of the case reflects 
that there was notification from the National Personnel 
Records Center in St. Louis that the veteran's personnel 
records were not available in that they were likely lost in 
the 1973 fire at the facility in St. Louis.  

In view of the foregoing, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA and its applicable implementing 
regulations.  

Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for disability, due 
consideration shall be given to the supporting evidence in 
light of the places, times, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  If there is no 
evidence of a chronic condition during service, or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  If service connection is to be 
established by continuity of symptomatology, there must be 
medical evidence that relates the current condition to that 
symptomatology.  Id.  

In other words, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); See also Pond v. West, 12 Vet. App. 341, 346 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of his credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Service Connection for Basal Cell Carcinoma

With regards to basal cell carcinoma, in addition to the 
above, the Board notes that service connection may be granted 
for certain presumptive diseases such as malignant tumors if 
manifest to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The pertinent evidence of record includes the service medical 
records and they show no complaints or findings indicative of 
the presence of basal cell carcinoma.  The veteran's DD 214 
reflects that his military occupational specialty was as a 
surgical technician.  He participated in the southern 
Philippines Liberation Campaign and his decorations and 
citations include the Asiatic Pacific Theater Ribbon with one 
Bronze Service Star and the Philippine Liberation Ribbon with 
one Bronze Service Star.  

Of record is a May 1948 statement from the veteran regarding 
an unrelated disorder in which he refers to having been 
stationed on the Fiji Islands, New Guinea, and the 
Philippines at various times during his World War II service.  

The post service medical evidence of record reveals the 
presence of recurrent skin cancer since at least the late 
1980's.  At the time of an outpatient visit in 
September 1989, diagnoses included recurrent skin cancer.  

In a statement received in November 2000, in conjunction with 
his claim for service connection for a skin disorder, the 
veteran stated that while serving in the South Pacific in 
World War II, he had excessive sun exposure.  He reported 
treatment in an Army hospital for excessive sunburn and sun 
poisoning.  He stated that he had served as a lifeguard and 
noted that he was a light skinned redhead.  

Of record is an undated statement received in December 2000 
from John Paul Mraz, M.D.  It was to the effect that the 
veteran had severely sun damaged skin and a history of 
multiple skin cancers.  The physician stated that "although 
the three years he was a lifeguard in the South Pacific 
during World War II was not the sole cause of his severely 
sun damaged skin, I feel it was a contributing factor."  

Additional evidence of record includes a January 2002 
statement from Winston Chu, M.D.  He indicated that in his 
opinion the veteran's multiple skin cancers, especially on 
the face, were "directly related to the period of time he 
spent in the service where direct sun exposure occurred for 
three continuous years as a lifeguard."  

The veteran was accorded an examination by VA in May 2004.  
He  mentioned that he was a lifeguard before he went into 
service and stated he served as a lifeguard for about three 
years while stationed in the Pacific Islands.  Examination 
impressions included residual scarring for basal cell tumors 
of the nose, left neck, right temple, back, anterior chest 
area, and hand.  The examiner opined "it is felt that the 
basal cell lesions involving multiple areas are likely as not 
related to sun exposure.  The patient [veteran] is a 
redheaded Italian who was exposed to a lot of sun being a 
lifeguard in and out of the service.  It is likely as not 
that the basal cell is related to his longtime sun exposure."  

An attempt by VA to corroborate the veteran's claim of having 
served as a lifeguard in service was unsuccessful.  The 
supplemental statement of the case dated in August 2005 
reflects that the veteran's personnel records were not 
available.  

A review of the service medical records that are available 
does not refer to an indication of treatment or evaluation 
for sunburn or sun poisoning.  The personnel records that are 
available do disclose the veteran was stationed in the South 
Pacific.  The veteran's statements alone cannot be deemed 
sufficient to establish a relationship between an inservice 
event, such as his having served as a lifeguard and having 
been exposed to sunburn and sun poisoning, and a later 
diagnosis of basal cell carcinoma.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (lay persons are not 
competent to offer medical opinions).  The veteran is, 
however, competent to report that basal cell carcinoma formed 
and was removed from the areas where he sustained excessive 
sun exposure.  

There are medical opinions of record and they are based 
primarily on history given the health care professionals by 
the veteran.  The medical evidence of record does not show 
initial treatment for basal cell carcinoma until the late 
1980's.  However, a  statement from one of the veteran's 
treating physicians received in late 2000, is to the effect 
that while the veteran's service as a lifeguard in the South 
Pacific during World War II might not have been the sole 
cause of his severely sun damaged skin, the physician 
believed it was at least a "contributing factor."  Another 
private physician expressed essentially the same opinion in a 
statement dated in late January 2002.  The VA physician who 
examined the veteran in May 2004 did not disagree and opined 
that the veteran's basal cell lesions involving multiple 
areas were as likely as not related to sun exposure.  While 
the veteran's personnel records are not available, it is not 
his fault.  When service records are presumed to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, VA has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the veteran.  See Gregory v. Brown, 
8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Thus, while there is some evidence against the veteran's 
history, notably, the service medical records showing no 
reference to time spent as a lifeguard or significant 
exposure to the sun, this is not the clear and convincing 
evidence that would be necessary to rebut the veteran's 
report of sun exposure while serving in the South Pacific 
where he was likely exposed to hostile action.  

In sum, based on all the evidence, the Board finds that there 
is at least a reasonable doubt that the veteran's current 
basal cell carcinoma is related to his reported service as a 
lifeguard in the islands of the South Pacific during World 
War II.  The evidence is approximately balanced, for and 
against the claim, and therefore the benefit of the doubt is 
to be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).  The Board concludes that the veteran's current 
basal cell carcinoma was incurred in service, and service 
connection is therefore warranted.  

Service Connection for Diverticulitis

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
diverticulitis.  The veteran received treatment for dysentery 
while in service and service connection is in effect for 
residuals of dysentery.  A noncompensable rating has been in 
effect since 1946.  The veteran claims that when he received 
treatment for the dysentery in service, he "was told...that I 
would...have bowl (sic) trouble for the rest of my life."  

The post service medical evidence of record includes a 
hospital summary report pertaining to hospitalization of the 
veteran by VA from May to June 1976 with a history of 
weakness, fatigability, and dizziness.  The veteran also 
complained of some indigestion at times.  An upper 
gastrointestinal series showed an enlarged, fixed hiatal 
hernia.  Otherwise, the gastrointestinal tract was normal.  
It was noted that diverticulosis had been diagnosed but not 
treated.  A history of diverticulosis of the colon dating 
back to about 1974 was indicated.  Barium enema studies 
showed diverticulosis with scarring of the left colon.  

The pertinent medical evidence includes a report of a 
digestive conditions examination of the veteran by VA in 
May 2004.  The veteran indicated he had been diagnosed with 
diverticulosis about three years previously.  It was noted he 
had undergone abdominal surgery and hernia surgery in 1985 
and 1992.  Examination diagnoses included gastroesophageal 
reflux disease.  The examiner expressed the opinion that 
"diverticulosis is not secondary to the dysentery that he 
[the veteran] was treated for in the service.  He however 
does have gastroesophageal reflux disease with reflux hiatal 
hernia and these are not related to his dysentery."  

As noted elsewhere in this decision, the veteran is a lay 
person and therefore is not  capable of making medical 
conclusions.  Therefore, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  While he is competent to report symptoms and 
observations, he simply does not have medical expertise.  
Accordingly, he cannot provide a competent opinion regarding 
diagnosis and causation.  The Board therefore finds that his 
statements have no probative value because they are not 
competent and they are, in fact, contradicted by the record 
and by the competent medical evidence.  There is no competent 
medical evidence of record indicating a link between any 
current diagnosis of diverticulosis and the veteran's active 
service or any service-connected disability.  The physician 
who conducted the digestive conditions examination of the 
veteran in May 2004 specifically stated that in his opinion 
the veteran's diverticulitis was not secondary to his 
service-connected residuals of dysentery.  


ORDER

Service connection for basal cell carcinoma is granted.  To 
this extent, the appeal is allowed.  

Service connection for diverticulitis is denied.  To this 
extent, the appeal is denied.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


